Exhibit COMMON STOCK PURCHASE AGREEMENT This Common Stock Purchase Agreement (the “Agreement”) is made as of August 1, 2008 (the “Effective Date”), by and between Cytori Therapeutics, Inc., a Delaware corporation (the “Company”), and Olympus Corporation, a Japan corporation with its principal executive office located at43-2 Hatagaya 2-chome,Shibuya-ku, Tokyo, Japan (“Purchaser”) (the Company and Purchaser are referred to collectively as the “Parties”). 1.Sale of Stock.Subject to the terms and conditions of this Agreement, the Company will issue and sell to
